DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Currently, claims 1-20 are pending.
Allowable Subject Matter
The indication of allowable subject matter of claims 10, 12, and 15 is withdrawn in view of the newly discovered reference(s) cited below.  
Drawings
The previous drawing objections are overcome via the current amendment.  The objection is withdrawn.  The drawings received 10/15/2018 are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by US 5,098,408 to Tarzian.
Regarding claim 1, Tarzian discloses a drip chamber comprising:
a container (50) configured to hold an intravenous (IV) fluid (105);
a drop former (95) suspended over the container (50, fig. 3), the drop former comprising a longitudinal body uniformly extending from an upper end to a lower tip and having a solid construction with no interior fluid pathway provided between the upper end and lower tip (column 4 lines 2-3, drop former is a stylus or icicle, fluid flows along the outside with no interior passage; see longitudinal direction and tip in figures 4, 6, 7);
and an outer surface (column 4 line 38-39, arcuate surface of drop former) extending between the upper end and the lower tip; and
an inlet port (55) disposed above the drop former and configured to receive the IV fluid from a reservoir (15, arrows indicate fluid flow, see fig. 3),
wherein the inlet port is coupled to the outer surface to permit the IV fluid to descend down the outer surface. (fig. 3-4, 55 is fluidly coupled to outer surface of 95)

wherein the drop former includes a solid pin (the examiner interprets the drop former as a solid pin construction, therefore the drop former includes a solid pin) or wire elongated in a downward direction (fig. 7, pin points downward), wherein a lateral surface on an exterior of the solid pin or wire provides the outer surface (the lateral surface of 95 provides the outer surface, see water flow in fig. 4), and
wherein an outlet port (110) is disposed at a lower end of the container (see fig. 3), the outlet port being configured to couple to an IV line (25) to deliver the IV fluid to a patient (column 5 line 40).
Regarding claim 3, Tarzian discloses the drip chamber of claim 1, wherein the drop former includes a solid pin. (The examiner notes 95 is the drop former but is interpreted as a solid pin configuration, therefore ‘includes’ a solid pin.)
Regarding claim 5, Tarzian discloses the drip chamber of Claim 1, wherein the    drop    former extends in a downward direction and terminates in a solid point at the lower tip. (See at least figures 4, 6, 7: 95 extends downward and terminates in a solid point.)
Regarding claim 6, Tarzian discloses drip chamber of Claim 1, further comprising: a cap (35) disposed on an upper side of the container (figs. 3-4), wherein the inlet port (55) is disposed in the cap and the drop former is suspended from the cap (figs. 3-4); and
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarzian in view of US 8,038,657 to Davis et al.
Regarding claim 4, Tarzian discloses applicant’s basic inventive concept of a drip chamber substantially as claimed as disclosed above, but does not further disclose wherein the drop former includes a wire.

a drop former (20) suspended over the container (32, see fig. 1A), the drop former having an upper end (proximal end of 20, near 14), a lower tip (formed at 24), and an outer surface (outer surface of 20, including 26) extending between the upper end and the lower tip (see fig. 1A); and
an inlet port (22) disposed above the drop former (20) and configured to receive the IV fluid (16) from a reservoir (12),
wherein the inlet port is coupled to the outer surface (via 14, outer surface of 22 is integral with outer surface of 20, thus they are coupled to each other).  
Davis further discloses wherein the drop former (20) includes a wire (36 to 40, 42, see column 3, lines 61-62).  The wires help to count and indicate droplets through the IV set in order to provide a signal to a user regarding the flow rate through the device.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to place a wire in the drop former in order to allow for automatic drop counting and feedback signaling to a user, which is advantageous over a user manually viewing and counting the drops because it provides more accuracy and feedback without a user having to physically count each drop.  Although Tarzian’s device is designed to overcome physical counting of the drops, a user still must view the device to ensure a proper and steady flow rate.  Adding as wire as claimed would help a user to  know the number of drops via feedback to ensure the device is functioning properly, without having to physically observe.

Davis further discloses contact portions 44 of first and second leads are either conductive materials, or non-conductive material but coated with conductive materials.  (Column 4 lines 21-31)  Thus, in either configuration, contact portions are both conductive materials or coated with conductive materials which are electrical conductors with make contact with a non-metallic part (the droplet) to complete a circuit (column 4 lines 37-38): contact portions 44 are electrodes.  The electrodes would attract a polar molecule because there is a voltage (62) applied to the leads (fig. 1B).  The electrodes function as the drop counter and provide signals regarding the flow rate therethrough.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to further have an electrode as claimed in order to allow for automatic drop counting and feedback signaling to a user, which is advantageous over a user manually viewing and counting the drops because it provides more accuracy and feedback without a user having to physically count each drop.  Although Tarzian’s device is designed to overcome physical counting of the drops, a user still must view the device to ensure a proper and steady flow rate.  Adding as wire as claimed would help a user to  know the number of drops to ensure the device is functioning properly, without having to physically observe.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarzian in view of US 4,583,975 to Pekkarinen et al. (hereinafter Pekkarinen)

a piezoelectric sensor coupled to the container to detect a drop falling into the container from the drop former.
Pekkarinen discloses a container (22) configured to hold an IV fluid (column 2 lines 47-49); a drop former (24) suspended over the container (22) and coupled to an inlet port (inlet of 24 wherein fluid flows from 14 through 18 through 24 to 28 of 22, see fig. 1 and column 2 lines 52-53, 59-60) to receive the IV fluid from a reservoir (14); and a piezoelectric sensor (sensor 12, includes at least one piezoelectric element 30, column 2 line 66-67) coupled to the container (fig. 1, column 3 lines 6-7) to detect a drop falling into the container from the drop former (column 3 lines 12-15).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to provide a piezoelectric sensor as claimed for the advantage of allowing for automatic drop counting and feedback signaling to a user, which is advantageous over a user manually viewing and counting the drops because it provides more accuracy and feedback without a user having to physically count each drop.  Although Tarzian’s device is designed to overcome physical counting of the drops, a user still must view the device to ensure a proper and steady flow rate.  Adding as wire as claimed would help a user to  know the number of drops to ensure the device is functioning properly, without having to physically observe.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarzian in view of Pekkarinen.
Regarding claim 16, Tarzian discloses a drip chamber comprising:

a drop former (95) suspended above and extending into the container (50, fig. 3) and coupled to an inlet port (55) to receive the IV fluid from a reservoir (15, arrows indicate fluid flow, see fig. 3), the drop former comprising a longitudinal body uniformly extending from an upper end to a lower tip and having a solid construction with no interior fluid pathway provided between the upper end and lower tip (column 4 lines 2-3, drop former is a stylus or icicle, fluid flows along the outside with no interior passage; see longitudinal direction and tip in figures 4, 6, 7).
Tarzian does not disclose a piezoelectric sensor coupled to the container to detect a drop falling into the container from the drop former.
 Pekkarinen discloses a container (22) configured to hold an IV fluid (column 2 lines 47-49); a drop former (24) suspended over the container (22) and coupled to an inlet port (inlet of 24 wherein fluid flows from 14 through 18 through 24 to 28 of 22, see fig. 1 and column 2 lines 52-53, 59-60) to receive the IV fluid from a reservoir (14); and a piezoelectric sensor (sensor 12, includes at least one piezoelectric element 30, column 2 line 66-67) coupled to the container (fig. 1, column 3 lines 6-7) to detect a drop falling into the container from the drop former (column 3 lines 12-15).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to provide a piezoelectric sensor as claimed for the advantage of allowing for automatic drop counting and feedback signaling to a user, which is advantageous over a user manually viewing and counting the drops because it provides more accuracy and feedback without a user having to physically count each drop.  Although Tarzian’s device is designed to overcome physical counting of the drops, a user still must view the device 
Regarding claim 17, Tarzian further discloses a cap (35) disposed on an upper side of the container (50),
wherein the drop former is suspended from the cap (see fig. 3-4, 6-7, 95 suspends from 35 via 130 and 90),
wherein an outlet port (110) is disposed at a lower end of the container (see fig. 3), the outlet port being configured to couple to an IV line (25) to deliver the IV fluid to a patient (column 5 line 40).
Pekkarinen further discloses wherein the piezoelectric sensor is attached to a sidewall of the container (column 3 lines 6-7).  However, Pekkarinen does not explicitly disclose the sensor is attached below a midway point of the container.  Pekkarinen discloses the sensor can be below or above the fluid level (column 4 lines 43-44) and that modifications and variations are dependent on the size and types of piezoelectric elements as desired for intended purposes.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to place the sensor below midlevel, because Pekkarinen teaches the location can be modified based upon the sizes and shapes of elements and intended purposes.  It would further be obvious to try from the finite number of locations for placement of the sensor on the chamber, with each location providing the expected volume and count -feedback as desired.
Regarding claim 18, Pekkarinen discloses the drip chamber of Claim 16, wherein the piezoelectric sensor is disposed outside the container below a fluid level of the 
Regarding claim 19, Pekkarinen discloses the drip chamber of Claim 16, further comprising: detection circuitry (34, 36) coupled to the piezoelectric sensor (30) and configured to determine a flow rate by counting a number of drops falling into the container (column 3 lines 6-15).
Regarding claim 20, Pekkarinen discloses the drip chamber of Claim 16, wherein the piezoelectric sensor (30) comprises a piezoelectric material (column 2 line 68) and an electrode (column 3 lines 8-10, line 20, a voltage is generated between the two leads, thus they are electrodes) coupled to the piezoelectric material (column 3 line 8-9).
Claims 9-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarzian in view of US 3,999,542 to Shaw and further in view of US 2018/0214642 to Deck.
Regarding claim 9, Tarzian discloses a drip chamber comprising: a container (50) configured to hold an intravenous (IV) fluid (105);
a drop former (95) suspended above and extending into the container (50, fig. 3-4, 95 extends above and into 50) the drop former comprising a longitudinal body uniformly extending from an upper end to a lower tip and having a solid construction with no interior fluid pathway provided between the upper end and lower tip (column 4 lines 2-3, drop former is a stylus or icicle, fluid flows along the outside with no interior passage; see longitudinal direction and tip in figures 4, 6, 7).
Tarzian does not disclose an acoustic emitter operatively coupled to the drop former to stimulate a release of a drop of the IV fluid from the drop former.

Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide an emitter (pulse generator) coupled to the drop former to stimulate a release of the drop of the IV fluid, in order to ensure the correct amount and rate of fluid is delivered to the patient, which helps to provide an automatic control that prevents issues such as clotting within the line and harm to a patient.
Shaw does not disclose the emitter is acoustic.  Shaw discloses it may include “a conventional signal controlled oscillator” (column 3 line 45).  Deck discloses a method and device for removing bubbles in liquid medicament.  Deck disclose a mechanical oscillation for generating a wave in water (abstract), and teaches “the mechanical oscillation results from an impulse hammer, a vibration motor, an ultrasound generator, and/or an ultrasound sonotrode.  These are widely available and cheap devices…” [0022].  Thus, Deck teaches that any of the preceding are functional equivalents for use as an oscillator for generating waves in water.  

Regarding claim 10, Tarzian further discloses a cap (35) disposed on an upper side of the container, wherein the drop former (95) is suspended from the cap (fig. 3-4, 7),
and wherein an outlet port (110) is disposed at a lower end of the container (50), the outlet port being configured to couple to an IV line (25) to deliver the IV fluid to a patient column 5 line 40.
Tarzian does not disclose wherein the acoustic emitter is an ultrasonic emitter housed within the cap.  As discussed with respect to claim 9, Shaw in view of Deck teaches an ultrasonic emitter [0022].  Shaw’s oscillator is external to the drip chamber (see figure 3).  However, Tarzian discloses a desire to house all flow control components within one integral housing (column 1 line 11).  Before the effective filing date of applicant’s invention, it would have been obvious to house the acoustic emitter in the housing from the teaching of Tarzian in order to simplify the design of the device (column 
Regarding claim 11, Tarzian in view of Shaw and Deck disclose the acoustic emitter is an ultrasound emitter ([0022] of Deck, see rejection of claim 9 above).  None explicitly disclose the ultrasonic emitter is configured to create standing waves of the IV fluid at a surface of the drop former.  However, the examiner notes that an oscillator as taught by Shaw, set to a specific rate of oscillating (and emission of energy to stimulate the drop) would produce standing waves because the oscillations would produce them.   Both Tarzian and Shaw are concerned with steady formation of drops (Tarzian, 100, repeated form and shape, column 4 lines 5-6) and steady flow rates (column 4 line 49 of Tarzian) (Shaw, column 3 line 37, operation in one of two modes).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to configure the emitter to produce standing waves at the surface of the drop former in order to produce repeated form and shape of the drops and ensure a steady flow rate, as desired by both Tarzian and Shaw.
Regarding claim 12, Tarzian further discloses a cap (35) disposed on an upper side of the container (50), wherein the drop former is suspended from the cap (fig. 3-4, 7).
Tarzian in view of Shaw and Deck does not disclose wherein the acoustic emitter is housed within the cap.  Shaw’s oscillator is external to the drip chamber (see figure 3).  However, Tarzian discloses a desire to house all flow control components within one 
Regarding claim 14, Tarzian further discloses wherein the drop former has a solid cylindrical structure. (see top half of 95, also claims 13 and 25, “drop former means having a cylindrical shape outwardly converging…thus drop former includes a solid cylindrical shape)
Regarding claim 15, Tarzian further discloses wherein the drop former (95) is elongated in a downward direction (fig. 7, cylindrical shape) and has a transverse outer surface (see claim 13, 25: outwardly converging to a “maximum diameter point”) extending transverse to the downward direction.  As previously noted, Shaw in view of Deck teach the acoustic emitter is an ultrasonic transmitter (see claim 9).  Tarzian does not disclose the diameter of the drop with respect to the transverse outer surface.  However, Tarzian’s device is specifically directed toward controlling the size and the shape of the drops (column 2 lines 29-30).  Therefore, the size of the drops would be based upon the particular flow rate chosen by the user of the device, and a smaller drop would provide a small diameter with respect to the outer surface as claimed.  Before the effective filing date of applicant’s invention, it would have been obvious to produce a drop .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarzian in view of Shaw and Deck, and further in view of US 5,575,779 to Barry.
Regarding claim 13, Tarzian in view of Shaw and Deck disclose applicant’s drip chamber of claim 9 substantially as claimed as disclosed above.  They do not further disclose wherein a lower tip of the drop former is flared outward.
Barry discloses a flow regulator (410) of an intravenous system with a flared deflector drip dish (405) suspended from a neck (14) for accepting fluid from a reservoir above (3) and dispensing to an outlet tube (404) to a patient.  The drip dish serves to deflect and distribute equal proportions of the fluid radially outward and then down the deflector which allows the fluid to fall onto the walls rather than onto the liquid, creating less turbulence, which helps to reduce or prevent the amount of air or number of bubbles in the accumulated liquid (415).  (See column 7 lines 6-7, 20-25)
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a lower tip of the drop former as flared outward in order to reduce or prevent the accumulation of air bubbles in the accumulated fluid, in order to prevent the bubbles from reaching a patient, which could lead to undesirable consequences.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered.  With respect to the amended claim limitations, the examiner agrees the limitations overcome the referenced embodiment within Franksson.  The examiner notes that the embodiment of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/MELISSA A SNYDER/Examiner, Art Unit 3783